Citation Nr: 1107915	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder, to include as 
secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.

In January 2009, the issues cited on the title page were remanded 
for further development, to include obtaining any available 
private or VA medical records, records from the Social Security 
Administration (SSA), and to afford the Veteran VA medical 
examinations.  The developments have been completed, and the case 
is before the Board for further review.  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  An acquired psychiatric disorder, claimed as major depressive 
disorder, was not present in service, nor was a psychosis noted 
within a year following service, and an acquired psychiatric 
disorder is not due to or aggravated by service-connected 
bilateral pes planus.

2.  A right ankle disability was not present in service nor were 
degenerative changes shown within a year following service, and a 
right ankle disorder is not due to or aggravated by service-
connected bilateral pes planus.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as major depressive 
disorder, was not incurred in or aggravated by military service, 
nor may a psychosis be so presumed, nor is it proximately due to 
or the result of service-connected bilateral pes planus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).  

2.  A right ankle disability, was not incurred in or aggravated 
by military service, nor may arthritis be so presumed, nor is it 
proximately due to or the result of service-connected bilateral 
pes planus.. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
May 2004, November 2004, November 2005, March 2006, and March 
2009.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The March 2006 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for an 
increased rating or service connection is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His VA and private treatment records, 
as well as SSA records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA medical 
examinations to assess the current nature and etiology of his 
claimed disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and a 
psychosis or arthritis, although not otherwise established as 
incurred in or aggravated by service, is manifested to a 
compensable degree within one year following the requisite 
service.  38 C.F.R. §§ 3.307, 3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background

It should be observed that the Veteran's file includes six 
volumes of information and treatment for numerous disabilities 
unrelated to this claim.   

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.  The Board will not discuss evidence associated 
with the claims folder that is not related to this appeal.

The Veteran's July 1979 enlistment physical examination report 
found his lower extremities to be normal (with the exception of 
mild pes planus), and found his psychiatric state to be normal.  
His July 1979 report of medical history was silent for right 
ankle or psychiatric complaints or findings.  Service treatment 
records (STRs) note that in November 1979, the Veteran requested 
to be evaluated by a psychiatrist due to his being unable to cope 
with the military.  Following evaluation, it was determined that 
he suffered from situational reaction to adult life.  No further 
psychiatric/mental health issues were noted in the STRs.  
Regarding the right ankle, STRs make no reference to any right 
ankle complaints or findings.  The Veteran was medically 
separated from service due to his pes planus.  In the medical 
board physical examination report, it was reported that the 
ankles were supple.

Post service records include numerous medical reports, treatment 
records, and hospitalization summaries, both VA and private 
addressing the Veteran's an acquired psychiatric disorders, the 
vast majority appear to stem from ongoing alcohol and 
polysubstance abuse, including heroin, speed, and other drugs of 
choice.  In January and June 1996, the Veteran was hospitalized 
at the Kent County Hospital for treatment of depression and 
opiate dependence.  There was no indication in the records that 
his military service, or his service connected pes planus were in 
any way related to his an acquired psychiatric disorder.  

In March 1996, the Veteran was admitted to a VA Medical Center 
following a heroin dependence relapse, with a history of 
polysubstance abuse and rule out adjustment disorder.  Because of 
his insistence, he was discharged against medical advice (AMA).  
There was no indication in the records that his military service, 
or his service connected pes planus were in any way related to 
his an acquired psychiatric disorder.  

VA outpatient treatment records include a note dated in February 
1998 where the Veteran complained of ankle pain.  No findings 
were reported.  

In July 2002, he was hospitalized at the Butler Hospital for 
treatment of an adjustment disorder with mixed disturbance, 
emotions and conduct as well as opioid dependence.  It was 
reported at the time that he had been detoxed at other medical 
facilities, including at SSTAR, Kent Hospital and Talbot 
Hospital.  Again, there was no indication in the records that his 
military service, or his service connected pes planus were in any 
way related to his an acquired psychiatric disorder.  

In August 2003 , the Veteran underwent a Disability Determination 
psychological evaluation.  He reported that he had been treated 
for bone cancer.  He indicated that he had been in the Marine 
Corps and had been stationed in Lebanon at the time of the 
bombing of the Marine barracks.  He knew many victims and was 
affected by the tragedy.  He reported that shortly after, he was 
diagnosed with PTSD.  At the conclusion of the examination, the 
diagnosis was generalized anxiety disorder, opioid dependence in 
remission, cyclothymic disorder (by history), and ADHD.  

In June 2004, the Veteran underwent a VA psychiatric examination.  
He alleged that his acquired psychiatric disorders were related 
to his service connected pes planus.  He provided a history 
including physical abuse by his mother, having an uncle murdered 
when he was six years old, and being sexually abused at age 12.  
He joined the Marine Corps at age 17, and was never involved in 
combat, and recalled no traumatic experiences.  He did report the 
in-service problems with his feet.  He had a long history of 
substance abuse, as well a long history of criminal activity, 
including simple assault, assault with a dangerous weapon, drug-
related violations, and shoplifting.  He had been incarcerated.  
He had attempted suicide three times.  Following testing and 
evaluation, the psychologist diagnosed major depressive disorder, 
recurrent; opioid dependence, in remission; methadone dependence, 
in remission; and heroin dependence, in remission.  The examiner 
opined that the Veteran did not meet the criteria for a diagnosis 
of PTSD, and that his major depressive disorder was more likely 
than not related to his substance abuse history and not his 
experiences in service.

In June 2004, the Veteran underwent a VA feet examination.  The 
examiner concluded that any psychiatric disorder was unrelated to 
the flat feet.  No mention was made of a right ankle disorder. 

In November 2005, the Veteran was afforded a VA podiatry 
consultation.  The examiner noted a good range of motion of the 
ankle with no crepitus.

In August 2009, the Veteran underwent a VA feet examination.  The 
claims folder was reviewed by the physician.  Following an 
examination, the examiner declared a normal examination of the 
right ankle.  X-ray films revealed mild degenerative changes and 
no fracture.  The examiner concluded that it was at least as 
likely as not that any service injury was completely healed.  

In August 2009, the Veteran underwent a VA psychiatric 
examination.  The psychologist noted that the claims folder had 
been reviewed.  The Veteran described his childhood, noting his 
problems with his mother.  He described an abduction in a 
restaurant at age nine where he was sexually abused, as well as 
an incident at age 10 or 11 where a friend performed a sexual act 
on him.  The Veteran did not discuss any traumatic events related 
to service.  He described his extensive post-service drug 
abuse/dependence and incarcerations.  He denied suicidal or 
homicidal ideation.  He noted his several medical problems, 
including HIV, hepatitis C, diabetes mellitus, hypertension, 
cellulitis, foot pain, elbow disorder, impotence and abnormal 
liver function.  At the conclusion of the examination, the 
diagnoses were major depressive disorder, panic disorder, and 
alcohol, opioid and cocaine dependence, all in remission.  He 
opined that the major depressive disorder was more likely that 
not related to a chaotic childhood, prison and severe medical 
problems.  The panic disorder was secondary to his depression.  

In December 2009, the Veteran underwent a VA joints examination.  
The physician noted that the purpose of the examination was to 
review the right ankle.  He concluded that the examination of the 
right ankle was normal, with no functional impairment elicited.

Analysis

Acquired Psychiatric Disorder 

During service, the Veteran was found to have suffered from a 
single episode of situational reaction to adult life in November 
1979.  Following that episode, he remained in service for about 
another 14 months.  His medical discharge was based on his pes 
planus, which is service connected.  In the medical board 
documents, no mention was made of any an acquired psychiatric 
disorder.  

Following service, the Veteran's psychiatric problems required 
numerous hospitalizations for treatment of drug and alcohol 
abuse, beginning in the mid-1990's, about 15 years after the 
Veteran was separated from service.  The Veteran has not alleged, 
nor has it been shown that his acquired psychiatric disorder, 
claimed as a major depressive disorder is directly related to his 
service.  Rather, it is averred that the major depressive 
disorder is caused or aggravated by his service connected pes 
planus.  In this regard, the June 2004 VA psychologist opined 
that his major depressive disorder was more likely than not 
related to his substance abuse history and not his experiences in 
service.  This was echoed in the August 2009 VA psychiatric 
examination report, wherein the psychologist concluded He opined 
that the major depressive disorder was more likely that not 
related to a chaotic childhood, prison and severe medical 
problems and that the panic disorder was secondary to his 
depression.  

A review of the numerous private medical reports regarding his 
psychiatric hospitalizations are silent as to the etiology of any 
acquired psychiatric disorder.

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Further, the Board finds 
the Veteran not to be a credible witness.  During a September 
2002 Disability Determination psychological evaluation, the 
Veteran stated that he had been in the Marine Corps and had been 
stationed in Lebanon at the time of the bombing of the Marine 
barracks.  He knew many victims and was affected by the tragedy.  
He reported that shortly after, he was diagnosed with PTSD.  The 
Veteran had been separated from service 21/2 years when that 
terrible event occurred in October 1983, and finds his use of 
this tragedy for his own personal gains as outrageous.  Other 
statements in the claims folder, for example being treated for 
bone cancer (August 2003), and his claimed three suicide attempts 
(June 2004) have not been documented anywhere in the voluminous 
records.   

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  In the present case, the Board finds 
his statements to have a self-serving purpose without evidence to 
verify his claims.

In conclusion, absent evidence to the contrary, it is clear that 
any acquired psychiatric disorder, including major depressive 
disorder is not the result of military service, nor the result of 
or aggravated by a service connected disability.  Service 
connection for an acquired psychiatric disorder, including major 
depressive disorder, is denied. 

Right Ankle

STRs are silent for any right ankle complaints or findings.  The 
Veteran's medical discharge was based on his pes planus, which is 
service connected.  In the medical board documents, no mention 
was made of any right ankle disorder.  

Post-service, VA outpatient treatment records include a note 
dated in February 1998 where the Veteran complained of ankle 
pain.  No specific right ankle findings were reported.  In the 
voluminous records associated with the Veteran's claims folder, 
there are no medical records showing any particular requests for 
right ankle treatment.  

In the June 2004 VA feet examination report, no mention was made 
of a right ankle disorder.  Following an August 2009 VA feet 
examination, the examiner declared a normal examination of the 
right ankle.  He concluded that it was at least as likely as not 
that any service injury was completely healed.  In the December 
2009 VA joints examination report, the physician concluded that 
the examination of the right ankle was normal, with no functional 
impairment elicited.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The law 
specifically limits entitlement to service connection to cases 
where disease or injury has resulted in disability. 38 U.S.C.A. 
§§ 1110, 1131.  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  The facts 
in this case shows no evidence of the existence of a right ankle 
disorder that has been related to service or to service connected 
pes planus and denial of the claim is warranted on the basis that 
there is no current disability, i.e., there is no right ankle 
disability.  Although minimal degenerative have been identified 
in the ankle, once again, the facts in this case do not establish 
that degenerative right ankle changes are related to service or 
to service connected pes planus.  Thus, the evidence cannot 
establish a causal connection between the claimed disability and 
service or to a service-connected disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, despite six volumes of medical evidence, there is 
not a single statement (other than the Veteran's) relating the 
right ankle to pes planus.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Since the competent medical evidence of record does not reflect a 
current disability for VA purposes, the claim must be denied.  As 
such, the Board finds that entitlement to service connection for 
a right ankle disability, to include as secondary to the 
Veteran's service-connected bilateral pes planus, is not 
warranted and the appeal is denied.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depressive disorder, to include as 
secondary to the service-connected bilateral pes planus is 
denied.

Entitlement to service connection for a right ankle disability, 
to include as secondary to the service-connected bilateral pes 
planus is denied.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


